Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 17/301,214, the amendment filed on 9/26/2022 is herein acknowledged. Claims 1, 15 and 20 have been amended. Claims 1-20 are pending.
OBJECTIONS
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  The limitations “performing a striped memory access operation on the plurality of zones to retrieve the data from the plurality of zone in parallel” (lines 14-15 of claim 1 and lines 13-14 of claim 15) should be amended to read “performing a striped memory access operation on the plurality of zones to retrieve the data from the plurality of zones in parallel”.  Appropriate correction is required.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 2017/0024137) in view of Au et al. (US 2013/0246890), Baca et al. (US 2020/0089407) and Hashimoto et al. (US 2016/0283125).
As per claim 1. A system comprising: one or more memory devices; [Kanno teaches SSD#1, SSD#2, SSD#3… SSD#n (fig. 25 and related text)]
a processing device, operatively coupled with the one or more memory devices, to perform operations comprising: [Kanno teaches where “The controller 4 includes a host interface 11, a CPU 12,” (par. 0056; fig. 1 and related text) Flash array controller 81 (figs. 26 and 27 and related text)]
determining a memory range associated with data stored in a zone namespace [Kanno teaches “The write command includes an LBA of the first logical block to be written, and the transfer length (the number of logical blocks). The read command requests the SSD 3 to read data specified by this read command. The read command includes an LBA of the first logical block to be read, and the transfer length (the number of logical blocks).” (par. 0058) where read/write data occurs to a memory range identified by LBA and transfer length]
comprising a plurality of zones and requested by a data stream associated with a host system,… [Kanno teaches “The host 2 sends a write command to the SSD 3. The write command includes a logical address (a starting logical address) of the write data (that is, the data to be written), and a transfer length. In this embodiment, while an LBA is used as the logical address, in the other embodiment, an object ID may be used as a logical address. The LBA is represented by a serial number assigned to a logical sector (size: 512 bytes, for example). The serial number starts with zero. The controller 4 of the SSD 3 writes the write data specified by the starting logical address (starting LBA) and the transfer length in the write command to a physical page of a physical block in the NAND memory 5.“ (par. 0054) where “the host 2 classifies this write data (data to be written) into one of hot data, warm data, tepid data, cool data, and cold data (step S32). The host 2 may classify the write data (the data to be written) into one of hot data, warm data, tepid data, cool data, and cold data according to the type of the data, such as whether it is metadata or the contents of the file… If the write data is hot data (YES in step S33), the host 2 sends a write command including the ID of the namespace for hot data (NSID #1) to the SSD 3 (step S36)… If the write data is warm data (YES in step S34), the host 2 sends a write command including the ID of the namespace for warm data (NSID #2) to the SSD 3 (step S37).” (pars. 0172-0174) “A flash array storage 80 includes a flash array controller 81, in addition to the above-mentioned SSD #1, SSD #2, SSD #3, . . . , SSD #n. The flash array controller 81 is configured to execute a striping operation for distributing (spreading) data across SSD #1, SSD #2, SSD #3, . . . , SSD #n. For example, in writing data to area 51 (NS #1), for example, the first 4 KB of data D1 is written to an area within SSD #1 corresponding to NS #1, the next 4 KB of data D2 is written to an area within SSD #2 corresponding to NS #1, the next 4 KB of data D3 is written to an area within SSD #3 corresponding to NS #1, the next 4 KB of data Dn is written to an area within SSD #n corresponding to NS #1, and the next 4 KB of data Dn+1 is written to an area within SSD #1 corresponding to NS #1.” (par. 0287) thus a host data stream is written to a plurality of namespace zones] 
identifying the plurality of zones in the zone namespace for the memory range at the one or more memory devices, wherein the data is distributed across the plurality of zones,… and [Kanno teaches “A flash array storage 80 includes a flash array controller 81, in addition to the above-mentioned SSD #1, SSD #2, SSD #3, . . . , SSD #n. The flash array controller 81 is configured to execute a striping operation for distributing (spreading) data across SSD #1, SSD #2, SSD #3, . . . , SSD #n. For example, in writing data to area 51 (NS #1), for example, the first 4 KB of data D1 is written to an area within SSD #1 corresponding to NS #1, the next 4 KB of data D2 is written to an area within SSD #2 corresponding to NS #1, the next 4 KB of data D3 is written to an area within SSD #3 corresponding to NS #1, the next 4 KB of data Dn is written to an area within SSD #n corresponding to NS #1, and the next 4 KB of data Dn+1 is written to an area within SSD #1 corresponding to NS #1.” (par. 0287) “In this way, the write data is dispersed into SSD #1, SSD #2, SSD #3, . . . , SSD #n in a predetermined data size (by the size of 4 KB) (corresponding to the claimed zone). For example, when writing 1 MB of data to NS #1 is requested by the host 2, the data of 1 MB may be divided into data portions each having a predetermined data size (of 4 KB), and these data portions may be written in parallel with SSD #1, SSD #2, SSD #3, . . . , SSD #n.” (par. 0288) note the data is distributed across a plurality of 4 KB zones of the SSDs]
performing a striped memory access operation on the plurality of zones to retrieve the data from the plurality of zones in parallel [Kanno teaches data is written to storage devices SSD #1 to SSD #n in a striped manner (par. 0287; figs. 25-29 and related text) and also refers to the host performing read and write operations on the storage device (pars. 0058, 0094) where Kanno teaches “the write data is dispersed into SSD #1, SSD #2, SSD #3, . . . , SSD #n in a predetermined data size (by the size of 4 KB). For example, when writing 1 MB of data to NS #1 is requested by the host 2, the data of 1 MB may be divided into data portions each having a predetermined data size (of 4 KB), and these data portions may be written in parallel with SSD #1, SSD #2, SSD #3, . . . , SSD #n.” (par. 0288) “since SSD #1, SSD #2, SSD #3, . . . , SSD #n are operated in parallel, the performance for data write can be enhanced.” (par. 0289)]. Even though the embodiments of figs. 25-29 of Kanno refer to writing the data in a striped manner in a flash array and do not expressly refer to retrieving the data, one of ordinary skill in the art would find it obvious to configure the flash controller of the stripe configuration to access/retrieve the data stored in the striped configuration of figs. 25-29 since doing so would provide the benefits of facilitating access to the stored data and Kanno expressly refers to servicing host read and write operations to the memory array. Additionally, Au teaches [“A stripe is grouping of a specified number of pages of a storage medium (e.g., 2, 5 or 10 pages). Advantageously, by using a stripe logical framework, firmware of an SSD controller allows AUs to break across pages of a storage device while still reading and accessing all data within such AUs properly.” (par. 0023) thus, expressly teaching reading of striped data. Where Au further teaches “The communications interface unit 1008 and the input/output controller 1010 may include multiple communication channels for simultaneous communication with, for example, other processors, servers or client terminals.” (par. 0050)]. 
	Kanno and Au are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Kanno to including configuring the controller to read striped data in the manner taught by Au since doing so would provide the benefits of allowing proper reading/accessing of striped data. Additionally, one of ordinary skill in the art would also find it obvious to modify Kanno, which allows for parallel writes to also perform parallel reads since doing so would further increase performance, and Au teaches performing simultaneous accesses, which may include reads. 
The combination of Kanno and Au does not expressly disclose wherein the zone namespace requires sequential writes from a beginning of each of the plurality of zones, and wherein the data stored in the zone namespace cannot be arbitrarily overwritten;… and wherein each of the one or more memory devices comprises zones associated with different data streams. 
With respect to the limitations wherein the zone namespace requires sequential writes from a beginning of each of the plurality of zones, and wherein the data stored in the zone namespace cannot be arbitrarily overwritten, [Kanno teaches “a plurality of namespaces NS #1 to NS #n are created is assumed. Logical address space (LBA space) A1 of 0 to E0 is allocated to namespace NS #1. Logical address space (LBA space) A2 of 0 to E1 is allocated to namespace NS #2. Similarly, logical address space (LBA space) An of 0 to En is allocated to namespace NS #n.” (par. 0137; fig. 5 and related text) thus the namespaces addressed sequentially in LBA order. Kanno also depicts sequentially writing data to a namespace across a plurality of zones in a striping configuration in fig. 29 and related text] thus teaching sequential writing but the combination of Kanno does not expressly disclose wherein the zone namespace requires sequential writes from a beginning of each of the plurality of zones, and wherein the data stored in the zone namespace cannot be arbitrarily overwritten; however, regarding these limitations, [Baca teaches “Zones create fixed size partitions of logical block addresses (LBAs) in a namespace; Zones support sequential write access, and random read access; Zone data is not moved by the device; Zones must be explicitly reset to allow overwrites (thus cannot be arbitrarily overwritten); and/or Zones only support an integer number of LBAs, and thus a multiple of the Zone size in writes/data. Some embodiments advantageously provide one or more additional functional capabilities to zoned namespaces.” (par. 0032) where “With reference to FIG. 4, an embodiment of a zoned namespace 40 may include a namespace range divided in zones including Zone N, Zone N+1, Zone N+2, etc., where N>0. Each Zone has a range of LBAs starting from the zone starting logical block address (ZSLBA) through ZMAX, where ZMAX=ZSLBA+ZSIZE (the size of the zone). With conventional ZNS technology, a write request which goes beyond ZMAX will be rejected and a drive error will be returned. Advantageously, some embodiments may extend ZNS technology to enable a write request which goes beyond ZMAX to continue in another zone of the namespace (e.g., Zone N+1, Zone N+2, etc.). Some embodiments may automatically determine if the adjacent zone is empty and, if so, reset the adjacent zone and continue the write in the adjacent zone without interruption or host intervention.” (par. 0033; fig. 4 and related text)].
Kanno, Au and Baca are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Kanno and Au, which teaches sequential writing in namespaces comprising a plurality of zones/areas to expressly have the zone namespace requires sequential writes from a beginning of each of the plurality of zones, and wherein the data stored in the zone namespace cannot be arbitrarily overwritten as taught by Baca, since doing so is conventional in zones namespaces as taught by Baca in par. 0032 and doing so would allow for sequential writing across zones, thus improving performance.
The combination of Kanno, Au and Baca does not expressly disclose wherein each of the one or more memory devices comprises zones associated with different data streams; however, regarding these limitations, Hashimoto teaches [“It can be seen from FIG. 5 that LBAs from different namespaces can be mapped to physical blocks of flash memory device 150 having the same stream ID. As depicted in FIG. 5, a single stream may be shared by multiple namespaces and a single namespace may be shared by multiple streams.” (par. 0032; fig. 5 and related text)].
Kanno, Au, Baca and Hashimoto are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Kanno, Au and Baca to include wherein each of the one or more memory devices comprises zones associated with different data streams as taught by Hashimoto since doing so would provide the benefits of allowing for efficient writes by multiple streams, according to stream identifiers (par. 0002).
Therefore, it would have been obvious to combine Kanno, Au Baca and Hashimoto the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
As per claim 2. The system of claim 1, wherein identifying a plurality of zones in the zone namespace comprises identifying a plurality of zones in the zone namespace based on indices of the plurality of zones [Kanno teaches the data being stored in a striped configuration in 4 KB zones across storage devices SSD #1 through SSD #n and depicts the 4KB zoned being identified as D1 through Dn+1 in fig. 26 and related text. Au teaches “To access data stored in stripes and to write data into stripes, firmware must be able to generate an address of a first byte of each stored AU (or an equivalent address). To do so, the firmware uses two addressing components. First, a stripe ID, which is used to identify a start of each stripe of data stored in the storage device, and an AU index, which is used to identify an offset associated with a given AU. For example, in a storage device with P total stripes and N AUs per stripe, a given AU may be addressed by a stripe ID value from 0 to P-1 and an AU index value from 0 to N-1. Further, to access physical memory addresses, the firmware may reference a Flash Transition Layer (FTL) table that maps stripe ID and AU index values to physical memory addresses (and a physical memory address may itself be represented by a page identification number and a page offset).” (par. 0029). Baca teaches zones having different identifiers in (fig. 4 and related text) where “a zoned namespace 40 may include a namespace range divided in zones including Zone N, Zone N+1, Zone N+2, etc., where N>0. Each Zone has a range of LBAs starting from the zone starting logical block address (ZSLBA) through ZMAX, where ZMAX=ZSLBA+ZSIZE (the size of the zone).” (par. 0033)].
As per claim 3. The system of claim 1, wherein identifying a plurality of zones in the zone namespace comprises identifying a first zone on a first memory device and a second zone on a second memory device [Kanno teaches the data being stored in a striped configuration in 4 KB zones across storage devices SSD #1 through SSD #n and depicts the 4KB zoned being identified as D1 through Dn+n in fig. 26 and related text. Baca teaches zones having different identifiers in (fig. 4 and related text) where “a zoned namespace 40 may include a namespace range divided in zones including Zone N, Zone N+1, Zone N+2, etc., where N>0. Each Zone has a range of LBAs starting from the zone starting logical block address (ZSLBA) through ZMAX, where ZMAX=ZSLBA+ZSIZE (the size of the zone).” (par. 0033)]. 
As per claim 4, The system of claim 1, wherein identifying a plurality of zones in the zone namespace comprises identifying a first zone on a first memory device and a second zone on the first memory device [Kanno teaches the data being stored in a striped configuration in 4 KB zones across storage devices SSD #1 through SSD #n and depicts the 4KB zoned being identified as D1 through Dn+n in fig. 26 and related text. Note that according to Kanno, a first device SSD #1 may store data in zones D1 and Dn+1. Baca teaches zones having different identifiers in (fig. 4 and related text) where “a zoned namespace 40 may include a namespace range divided in zones including Zone N, Zone N+1, Zone N+2, etc., where N>0. Each Zone has a range of LBAs starting from the zone starting logical block address (ZSLBA) through ZMAX, where ZMAX=ZSLBA+ZSIZE (the size of the zone).” (par. 0033)].
As per claim 5. The system of claim 1, wherein performing a striped memory access operation on the plurality of zones comprises accessing a plurality of zone blocks from the zone namespace by accessing, in parallel, a first zone block from a first zone and a second zone block from a second zone [Kanno teaches “ In this way, the write data is dispersed into SSD #1, SSD #2, SSD #3, . . . , SSD #n in a predetermined data size (by the size of 4 KB). For example, when writing 1 MB of data to NS #1 is requested by the host 2, the data of 1 MB may be divided into data portions each having a predetermined data size (of 4 KB), and these data portions may be written in parallel with SSD #1, SSD #2, SSD #3, . . . , SSD #n.” (par. 0288; fig. 26 and related text) “As described above, since SSD #1, SSD #2, SSD #3, . . . , SSD #n are operated in parallel, the performance for data write can be enhanced.” (par. 0289)].
As per claim 7. The system of claim 1, wherein the zone namespace is addressable sequentially [Kanno teaches “a plurality of namespaces NS #1 to NS #n are created is assumed. Logical address space (LBA space) A1 of 0 to E0 is allocated to namespace NS #1. Logical address space (LBA space) A2 of 0 to E1 is allocated to namespace NS #2. Similarly, logical address space (LBA space) An of 0 to En is allocated to namespace NS #n.” (par. 0137; fig. 5 and related text) thus the namespaces addressed sequentially in LBA order. Kanno also depicts sequentially writing data to a namespace across a plurality of zones in a striping configuration in fig. 29 and related text. Au teaches “, the write circuitry is configured to write the plurality of AUs to the stripe based on an ordered sequence of the pages.” (par. 0006). Baca teacahes “Zones create fixed size partitions of logical block addresses (LBAs) in a namespace; Zones support sequential write access, and random read access; Zone data is not moved by the device; Zones must be explicitly reset to allow overwrites (thus cannot be arbitrarily overwritten); and/or Zones only support an integer number of LBAs, and thus a multiple of the Zone size in writes/data. Some embodiments advantageously provide one or more additional functional capabilities to zoned namespaces.” (par. 0032)].
As per claim 8. A method comprising: receiving a data stream from an application, wherein the data stream comprises a plurality of data blocks; [Kanno teaches host performing write operations  “The write command includes an LBA of the first logical block to be written, and the transfer length (the number of logical blocks)” (par. 0054) where write data comprising a plurality of blocks is written to flash array (figs. 25-29 and related text)] but Kanno does not expressly refer to the write data as a data stream
segmenting a data block into a plurality of zone blocks; and [Kanno “A flash array storage 80 includes a flash array controller 81, in addition to the above-mentioned SSD #1, SSD #2, SSD #3, . . . , SSD #n. The flash array controller 81 is configured to execute a striping operation for distributing (spreading) data across SSD #1, SSD #2, SSD #3, . . . , SSD #n. For example, in writing data to area 51 (NS #1), for example, the first 4 KB of data D1 is written to an area within SSD #1 corresponding to NS #1, the next 4 KB of data D2 is written to an area within SSD #2 corresponding to NS #1, the next 4 KB of data D3 is written to an area within SSD #3 corresponding to NS #1, the next 4 KB of data Dn is written to an area within SSD #n corresponding to NS #1, and the next 4 KB of data Dn+1 is written to an area within SSD #1 corresponding to NS #1.” (par. 0287) “In this way, the write data is dispersed into SSD #1, SSD #2, SSD #3, . . . , SSD #n in a predetermined data size (by the size of 4 KB) (corresponding to the claimed zone). For example, when writing 1 MB of data to NS #1 is requested by the host 2, the data of 1 MB may be divided into data portions each having a predetermined data size (of 4 KB), and these data portions may be written in parallel with SSD #1, SSD #2, SSD #3, . . . , SSD #n.” (par. 0288)]
storing the plurality of zone blocks in a plurality of zones in a zone namespace, wherein the plurality of zone blocks is distributed across the plurality of zones on one or more memory devices… [Kanno teaches the data being stored in a striped configuration in 4 KB zones across storage devices SSD #1 through SSD #n and depicts the 4KB zoned being identified as D1 through Dn+1 in fig. 26 and related text. (see figs. 25-29 and related text)].
	Regarding the received data in a data stream including a plurality of blocks and partitioning the stream into a plurality of allocation units or zones, Au teaches [“A stripe of the storage medium is interfaced via one or more data transfer channels, where the stripe comprises a plurality of pages of the storage medium. A data stream is received and the data stream is portioned into a plurality of allocation units (AUs), where each AU in the plurality of AUs has a pre-determined byte length. A first portion of a selected AU from the plurality of AUs is written to a first page of the plurality of pages and a second portion of the selected AU is written to a second page of the plurality of pages by consecutively writing bytes of the selected AU from a starting byte on the first page to an ending byte on the second page.” (Abstract; see pars. 0005, 0007)].
Kanno and Au are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Kanno to receive the host data as a data stream which is divided into a plurality of allocation units or zones for striping in the manner taught by Au since doing so would provide the benefits of efficiently writing data in a striping manner, thus providing higher reliability.
The combination of Kanno and Au does not expressly disclose, where the zone namespace requires sequential writes from a beginning of each of the plurality of zones, wherein the data stored in the zone namespace cannot be arbitrarily overwritten, and wherein each of the one or more memory devices comprises zones associated with different streams; however, regarding these limitations, [Baca teacahes “Zones create fixed size partitions of logical block addresses (LBAs) in a namespace; Zones support sequential write access, and random read access; Zone data is not moved by the device; Zones must be explicitly reset to allow overwrites (thus cannot be arbitrarily overwritten); and/or Zones only support an integer number of LBAs, and thus a multiple of the Zone size in writes/data. Some embodiments advantageously provide one or more additional functional capabilities to zoned namespaces.” (par. 0032) where “With reference to FIG. 4, an embodiment of a zoned namespace 40 may include a namespace range divided in zones including Zone N, Zone N+1, Zone N+2, etc., where N>0. Each Zone has a range of LBAs starting from the zone starting logical block address (ZSLBA) through ZMAX, where ZMAX=ZSLBA+ZSIZE (the size of the zone). With conventional ZNS technology, a write request which goes beyond ZMAX will be rejected and a drive error will be returned. Advantageously, some embodiments may extend ZNS technology to enable a write request which goes beyond ZMAX to continue in another zone of the namespace (e.g., Zone N+1, Zone N+2, etc.). Some embodiments may automatically determine if the adjacent zone is empty and, if so, reset the adjacent zone and continue the write in the adjacent zone without interruption or host intervention.” (par. 0033; fig. 4 and related text)]; however, Baca does not expressly disclose wherein each of the one or more memory devices comprises zones associated with different streams.
Kanno, Au and Baca are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Kanno and Au, which teaches sequential writing in namespaces comprising a plurality of zones/areas to expressly have the zone namespace requires sequential writes from a beginning of each of the plurality of zones, and wherein the data stored in the zone namespace cannot be arbitrarily overwritten as taught by Baca, since doing so is conventional in zones namespaces as taught by Baca in par. 0032 and doing so would allow for sequential writing across zones, thus improving performance.
The combination of Kanno, Au and Baca does not expressly disclose wherein each of the one or more memory devices comprises zones associated with different streams; however, regarding these limitations, Hashimoto teaches [“It can be seen from FIG. 5 that LBAs from different namespaces can be mapped to physical blocks of flash memory device 150 having the same stream ID. As depicted in FIG. 5, a single stream may be shared by multiple namespaces and a single namespace may be shared by multiple streams.” (par. 0032; fig. 5 and related text)].
Kanno, Au, Baca and Hashimoto are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Kanno, Au and Baca to include wherein each of the one or more memory devices comprises zones associated with different data streams as taught by Hashimoto since doing so would provide the benefits of allowing for efficient writes by multiple streams, according to stream identifiers (par. 0002).
Therefore, it would have been obvious to combine Kanno and Au the benefit of creating a storage system/method to obtain the invention as specified in claim 8.
As per claim 9. The method of claim 8, wherein storing the plurality of zone blocks in a plurality of zones in a zone namespace comprises storing the plurality of zone blocks in the plurality of zones based on indices of the plurality of zones [The rationale in the rejection of claim 2 in herein incorporated].
As per claim 10. The method of claim 8, wherein storing the plurality of zone blocks in a plurality of zones in a zone namespace comprises storing a first zone block to a first zone on a first memory device and a second zone block to a second zone on a second memory device [The rationale in the rejection of claim 3 in herein incorporated]. 
As per claim 11. The method of claim 8, wherein storing the plurality of zone blocks in a plurality of zones in a zone namespace comprises storing a first zone block to a first zone on a first memory device and a second zone block to a second zone on a first memory device [The rationale in the rejection of claim 4 in herein incorporated].
As per claim 12. The method of claim 8, further comprising accessing a plurality of zone blocks from the zone namespace by accessing, in parallel, a first zone block from a first zone and a second zone block from a second zone [The rationale in the rejection of claim 5 in herein incorporated].
As per claim 13. The method of claim 8, wherein storing the plurality of zone blocks in a plurality of zones in a zone namespace comprises: determining a write pointer for each of the plurality of zones; and storing the plurality of zone blocks in the plurality of zones at each respective write pointer [Kanno teaches “A flash array storage 80 includes a flash array controller 81, in addition to the above-mentioned SSD #1, SSD #2, SSD #3, . . . , SSD #n. The flash array controller 81 is configured to execute a striping operation for distributing (spreading) data across SSD #1, SSD #2, SSD #3, . . . , SSD #n. For example, in writing data to area 51 (NS #1), for example, the first 4 KB of data D1 is written to an area within SSD #1 corresponding to NS #1, the next 4 KB of data D2 is written to an area within SSD #2 corresponding to NS #1, the next 4 KB of data D3 is written to an area within SSD #3 corresponding to NS #1, the next 4 KB of data Dn is written to an area within SSD #n corresponding to NS #1, and the next 4 KB of data Dn+1 is written to an area within SSD #1 corresponding to NS #1.” (par. 0288) By the striping control, when data is to be written to area 51 (NS #1), for example, the first 4 KB of data D1 is written to an area within SSD #1 corresponding to NS #1. The next 4 KB of data D2 and the next 4 KB of data D3 are written to an area within SSD #2 corresponding to NS #1. The next data D3 to D13 are written to an area within SSD #3 corresponding to NS #1. The next 4 KB of data D14 is written to an area within SSD #n corresponding to NS #1, and the next 4 KB of data D15 is written to an area within SSD #1 corresponding to NS #1. (figs. 25-29 and relate text) where fig. 29 of Kanno depicts the write pointer moving from one of the 4 KB areas or zones to the next as the data is written to the flash array. Au teaches “illustration 300 depicts a case where an SSD controller may write 96 pages spread across four different devices (labeled DEV0, DEV1, DEV2, and DEV3, respectively) and using two different channels (labeled CH0 and CH1, respectively). The different devices of FIG. 3 may correspond to, e.g., different memory or storage devices, each of which the SSD controller can independently read from and write to.” (par. 0027; fig. 3 and related text) “To access data stored in stripes and to write data into stripes, firmware must be able to generate an address of a first byte of each stored AU (or an equivalent address). To do so, the firmware uses two addressing components. First, a stripe ID, which is used to identify a start of each stripe of data stored in the storage device, and an AU index, which is used to identify an offset associated with a given AU. For example, in a storage device with P total stripes and N AUs per stripe, a given AU may be addressed by a stripe ID value from 0 to P-1 and an AU index value from 0 to N-1. Further, to access physical memory addresses, the firmware may reference a Flash Transition Layer (FTL) table that maps stripe ID and AU index values to physical memory addresses (and a physical memory address may itself be represented by a page identification number and a page offset).” (par. 0029) where the address of each allocation unit (AU) determined for each write operation corresponds to a claimed write pointer for each zone or AU. Baca teaches “Any suitable pointer/LBA management technology may be utilized to manage the contiguous writes to the NAND media across adjacent zones (e.g., lookup tables, indirection tables, etc.).” (par. 0035)].
As per claim 14. The method of claim 8, wherein the zoned addressable memory region is addressed sequentially across the plurality of zones [The rationale in the rejection of claim 7 is herein incorporated].
As per claim 15. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising: determining a memory range associated with data stored in a zone namespace comprising a plurality of zones and requested by a data stream associated with a host system, wherein the zone namespace requires sequential writes from a beginning of each of the plurality of zones, and wherein the data stored in the zone namespace cannot be arbitrarily overwritten; identifying the plurality of zones in the zone namespace for the memory range at the one or more memory devices, wherein the data is distributed across the plurality of zones, and wherein each of the one or more memory devices comprises zones associated with different data streams; and performing a striped memory access operation on the plurality of zones to retrieve the data from the plurality of zone in parallel [The rationale in the rejection of claim 1 is herein incorporated].
As per claim 16. The non-transitory computer-readable storage medium of claim 15, wherein identifying a plurality of zones in the zone namespace comprises identifying a plurality of zones in the zone namespace based on indices of the plurality of zones [The rationale in the rejection of claim 2 is herein incorporated]. 
As per claim 17. The non-transitory computer-readable storage medium of claim 15, wherein identifying a plurality of zones in the zone namespace comprises identifying a first zone on a first memory device and a second zone on a second memory device [The rationale in the rejection of claim 3 is herein incorporated]. 
As per claim 18. The non-transitory computer-readable storage medium of claim 15, wherein identifying a plurality of zones in the zone namespace comprises identifying a first zone on a first memory device and a second zone on the first memory device [The rationale in the rejection of claim 4 is herein incorporated]. 
As per claim 19. The non-transitory computer-readable storage medium of claim 15, wherein performing a striped memory access operation on the plurality of zones comprises accessing a plurality of zone blocks from the zone namespace by accessing, in parallel, a first zone block from a first zone and a second zone block from a second zone [The rationale in the rejection of claim 5 is herein incorporated]. 
RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).	Lublin et al. (US 2022/0171540) teaches “Zoned storage devices are a class of flash storage devices (storage devices that use flash memory chips for storing data) with an address space that is divided into distinct zones, where each zone spans a contiguous range of data blocks on the storage device. One example of a zoned storage device can be a zoned namespace (ZNS) solid-state drive (SSD). Zoned storage devices have certain write constraints. One write constraint is that data must be written to a zone in a sequential manner. Each zone of the address space can have a write pointer that keeps track of the position of the next write, so that data is written sequentially to the zone. Another write constraint is that old data in a zone cannot be directly overwritten with new data, due to the way flash memory works. The old data must first be erased before the new data can be written. In general, much larger portions of flash memory are erased and rewritten than is actually required by the amount of new data.” (par. 0002).
Frolikov (US 2019/0146907) teaches mapping sequential logical addresses in a namespace to sequential addresses in a capacity of a non-volatile storage media (Abstract).
ACKNOWLEDGEMENT OF ISSUES RAISED BY APPLICANT
Response to Amendment
Applicant's arguments filed on 9/26/2022 have been considered but are moot in view of the new ground(s) of rejection. 
CLOSING COMMENTS
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-5 and 7-19 have received an action on the merits and are subject to a final rejection.
a(2) ALLOWABLE SUBJECT MATTER
Per the instant office action, claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6. The system of claim 1, wherein the processing device is to perform operations further comprising: programming data to the memory range at a write pointer of the memory range, wherein the write pointer of the memory range is determined by: determining a write pointer for each of the plurality of zones corresponding to the memory range; and determining the write pointer for the memory range as a sum of the write pointers for the plurality of zones.
Claim 20. The non-transitory computer-readable storage medium of claim 15, wherein the processing device is to further perform operations comprising: programming data to the memory range at a write pointer of the memory range, wherein the write pointer of the memory range is determined by: determining a write pointer for each of the plurality of zones corresponding to the memory range; and determining the write pointer for the memory range as a sum of the write pointers for the plurality of zones.    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



October 12, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135